Title: To James Madison from Thomas Bulkeley, 10 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 10th. Febry. 1802
					
					The enclosed copy of a letter from Mr. Charles Fredk. Knise, our deputy Consul at Faro, will relate the unfortunate circumstance that has happened to one of our vessels, stranded on that coast.
					I have written by this conveyance to the Collector of the Customs at Boston enclosing him the abstract of said Letter requesting he will cause the same to be made public, in order to discover the Owners, that the property saved may be delivered to them on proper proof coming forward.  I have the honor to be Sir Your most humble servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
